Case 17-10635        Doc 51     Filed 10/15/18     Entered 10/15/18 09:26:18          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 10635
         Lisa Simon-Lewis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/04/2017.

         2) The plan was confirmed on 07/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/16/2018.

         5) The case was Dismissed on 07/31/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-10635             Doc 51         Filed 10/15/18    Entered 10/15/18 09:26:18              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $10,862.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                        $10,862.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $458.68
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $458.68

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 1st Loans                               Unsecured      1,501.00            NA            NA            0.00        0.00
 AAA Checkmate LLC                       Unsecured      1,500.00       1,908.50      1,908.50           0.00        0.00
 ADT Security Services                   Unsecured      1,064.00            NA            NA            0.00        0.00
 Advocate Health Care                    Unsecured         750.82           NA            NA            0.00        0.00
 Anson Street LLC                        Unsecured     38,000.00    106,821.88     106,821.88           0.00        0.00
 Ashro Lifestyle                         Unsecured         472.00        472.92        472.92           0.00        0.00
 AT&T Mobility                           Unsecured         530.00           NA            NA            0.00        0.00
 Brother Loan & Finance                  Unsecured      2,000.00       2,411.35      2,411.35           0.00        0.00
 Cavalry SPV I LLC                       Unsecured         761.00      1,341.50      1,341.50           0.00        0.00
 CitiMortgage Inc                        Secured      322,000.00    423,211.55     423,211.55           0.00        0.00
 City of Chicago Department of Revenue   Unsecured         200.00        600.00        600.00           0.00        0.00
 Department Of Education                 Unsecured    173,339.61    182,012.41     182,012.41           0.00        0.00
 Family Dental of Orland Park            Unsecured      1,255.00            NA            NA            0.00        0.00
 Illinois Collection Service, Inc.       Unsecured         889.33           NA            NA            0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         40.00         40.00           0.00        0.00
 Illinois Dept of Revenue 0414           Priority          244.00        219.31        219.31           0.00        0.00
 Ingalls Memorial Hospital               Unsecured         123.16           NA            NA            0.00        0.00
 Internal Revenue Service                Priority       6,500.00       6,341.47      6,341.47           0.00        0.00
 Internal Revenue Service                Unsecured           0.00        365.86        365.86           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         693.41        693.41        693.41           0.00        0.00
 JP Morgan Chase Bank NA                 Secured       66,000.00     65,094.09      65,094.09      8,908.41    1,494.91
 Lurie Children's Hospital               Unsecured         809.00           NA            NA            0.00        0.00
 Merrick Bank                            Unsecured         753.80        753.80        753.80           0.00        0.00
 Midland Funding LLC                     Unsecured           0.00        888.01        888.01           0.00        0.00
 Midland Funding LLC                     Unsecured           0.00        948.98        948.98           0.00        0.00
 Midland Funding LLC                     Unsecured           0.00      4,750.65      4,750.65           0.00        0.00
 Midland Funding LLC                     Unsecured      1,908.00       1,049.10      1,049.10           0.00        0.00
 Midland Funding LLC                     Unsecured         348.00        682.17        682.17           0.00        0.00
 Midland Funding LLC                     Unsecured         394.00      1,016.61      1,016.61           0.00        0.00
 Midland Funding LLC                     Unsecured      1,878.00       2,505.19      2,505.19           0.00        0.00
 Midland Funding LLC                     Unsecured         710.00      1,294.15      1,294.15           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-10635             Doc 51          Filed 10/15/18    Entered 10/15/18 09:26:18                 Desc        Page 3
                                                           of 4



 Scheduled Creditors:
 Creditor                                               Claim           Claim         Claim        Principal       Int.
 Name                                        Class    Scheduled        Asserted      Allowed         Paid          Paid
 Midland Funding LLC                      Unsecured      1,071.00         1,973.55      1,973.55           0.00        0.00
 Midland Funding LLC                      Unsecured         548.00          905.83        905.83           0.00        0.00
 Midnight Velvet                          Unsecured           0.00          499.11        499.11           0.00        0.00
 MiraMed Revenue Group                    Unsecured         582.37             NA            NA            0.00        0.00
 Montgomery Ward                          Unsecured           0.00          715.09        715.09           0.00        0.00
 Mountain Summit Financial                Unsecured      1,200.00              NA            NA            0.00        0.00
 Municipal Collections Of America         Unsecured         270.00          270.00        270.00           0.00        0.00
 National Collegiate Student Loan Trust   Unsecured     29,792.37              NA            NA            0.00        0.00
 Navient Solutions Inc                    Unsecured    150,639.79       14,866.82     14,866.82            0.00        0.00
 Navient Solutions Inc                    Unsecured           0.00      27,616.34     27,616.34            0.00        0.00
 Navient Solutions Inc                    Unsecured           0.00      21,984.58     21,984.58            0.00        0.00
 Navient Solutions Inc                    Unsecured           0.00      96,622.30     96,622.30            0.00        0.00
 Ninety-Seven/Fifty                       Unsecured      2,813.02              NA            NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured         734.00        1,026.66      1,026.66           0.00        0.00
 Portfolio Recovery Associates            Unsecured         698.00          931.23        931.23           0.00        0.00
 Quantum3 Group                           Unsecured         477.00          685.67        685.67           0.00        0.00
 Robert A. DeStafano and Assoc.           Unsecured      2,000.00              NA            NA            0.00        0.00
 SIR Finance Corporation                  Unsecured         920.00        1,675.14      1,675.14           0.00        0.00
 Speedy Cash                              Unsecured      1,023.92              NA            NA            0.00        0.00
 University of Chicago Medicine           Unsecured      1,199.37              NA            NA            0.00        0.00
 University Of Chicago Physicians Group   Unsecured         258.81             NA            NA            0.00        0.00
 Von Maur                                 Unsecured         155.81             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim            Principal                Interest
                                                                      Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $423,211.55                 $0.00                 $0.00
       Mortgage Arrearage                                             $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                                   $65,094.09             $8,908.41             $1,494.91
       All Other Secured                                              $0.00                 $0.00                 $0.00
 TOTAL SECURED:                                                 $488,305.64             $8,908.41             $1,494.91

 Priority Unsecured Payments:
        Domestic Support Arrearage                                       $0.00                $0.00                $0.00
        Domestic Support Ongoing                                         $0.00                $0.00                $0.00
        All Other Priority                                           $6,560.78                $0.00                $0.00
 TOTAL PRIORITY:                                                     $6,560.78                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                    $480,328.81                   $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-10635        Doc 51      Filed 10/15/18     Entered 10/15/18 09:26:18            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                               $458.68
         Disbursements to Creditors                            $10,403.32

 TOTAL DISBURSEMENTS :                                                                     $10,862.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
